Citation Nr: 0208963	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  91-49 889A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 60 percent 
for residuals of a fracture at T12 and L3 vertebrae, with 
lumbar disc disease and arthritis.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Osborne, Counsel

INTRODUCTION

The veteran had active military service from December 1950 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1989 rating decision by the 
RO, which denied the veteran's claim for an increased rating 
in excess of 50 percent for residuals of a fracture of the 
T12 and L3 vertebrae with lumbar disc disease and arthritis 
(back disability).  He veteran filed a notice of disagreement 
later that month.  The RO furnished the veteran a statement 
of the case on October 1989, and the veteran filed a 
substantive appeal in December 1989, thereby completing his 
appeal of the denial of an increased rating for his service-
connected back disorder.  38 U.S.C.A. § 7105 (West 1991).  
However, the veteran's appeal was not promptly forwarded to 
the Board.

While the veteran's appeal remained in a pending status at 
the RO, see, e.g., 38 C.F.R. § 3.160 (c) (2001) (defining a 
pending claim), the veteran continued to prosecute his claim 
for an increased rating, by submitting a statement in support 
of claim that was received in August 1991.  By a September 
1991 rating decision, the RO confirmed and continued the 
denial of the veteran's claim for increase.  The veteran 
disagreed with the denial of his claim, by filing a statement 
to that effect in October 1991.  See Hamilton v. Brown, 4 
Vet. App. 528, 538 (1993) ("There can be only one valid 
[notice of disagreement] as to a particular claim, extending 
to all subsequent RO and BVA adjudications on the same claim 
until a final . . .BVA decision has been rendered in that 
matter. . .") (original emphasis).  In December 1991, the RO 
furnished the veteran a statement of the case.  Although the 
veteran, in December 1991, filed a statement (VA Form 9) that 
set forth specific arguments referring to the RO's denial of 
his increased rating claim, the veteran's appeal was again 
not promptly sent to the Board for appellate review.

The RO continued to deny the veteran's claim for an increased 
rating for his service-connected back disorder in subsequent 
rating decisions.  The RO, however, in a March 2000 rating 
decision, increased the rating for the veteran's service-
connected back disorder to 60 percent disabling, effective 
from May 4, 1994.  The veteran has continued to contest the 
assigned rating.  Inasmuch as the grant of the 60 percent 
rating is not the maximum benefit under the rating schedule, 
the claim for an increased rating for the service-connected 
back disability remains in controversy and, hence, it is a 
viable issue for appellate consideration by the Board.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In a separate decision dated in 2002, the Board restored a 60 
percent rating for the service-connected back disorder, 
effective from July 1, 1982 to May 3, 1994.  As previously 
noted the veteran filed a new claim for an increased rating 
on June 22, 1989.  Given the procedural history, the issue in 
the instant case is whether the veteran is entitled to an 
increased rating in excess of 60 percent during the period 
that this appeal has remained open and pending.  Accordingly, 
the issue is listed as noted on the coverage page.  

In its July 19, 1999 decision, the Board denied as not well 
grounded the claims of service connection (on a primary and 
secondary basis) for a chronic neck and bilateral knee 
disorders.  However, given that the bases for the denials 
were that the claims were not well grounded, the veteran and 
his representative are hereby advised that said claims for 
service connection may be readjudicated in accordance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
Accordingly, these issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the vertebrae, 
T-12 and L-3, with lumbar disc disease and arthritis, is 
manifested by limitation of motion, occasional muscle spasm, 
neurological findings, and demonstrable deformity of the 
vertebral body.

2.  At no time during the appeal period, beginning in June 
1989, is there evidence of bony fixation, cord involvement, 
or any evidence demonstrating that the veteran is bedridden.

CONCLUSIONS OF LAW

The schedular criteria for an increased rating of 70 percent 
for residuals of a fracture of the vertebrae at T-12 and L-3, 
with lumbar disc disease and arthritis, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71a, Code 5285, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

Initially, the Board notes that during the pendency of the 
appeal the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided Statements and Supplemental Statements of the 
Case, including Statement of the Cases dated in October 1989, 
December 1991, Supplemental Statements of the Case dated in 
September 1993 and March 2000.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
examinations during the course of this appeal, including 
those dated in May 1992, and January 2000.  The Board is 
unaware of any additional evidence that may be pertinent to 
this appeal.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Factual Background

The service medical records show that in July 1952, the 
veteran fell from a porch and landed approximately 30 feet 
below sustaining a fracture of the third lumbar vertebra with 
minimal wedging.

Entitlement to service connection for residuals of a vertebra 
fracture of the lumbar spine was granted in February 1955 
rating decision, and a 20 percent rating was assigned 
(effective from October 1954).  In a December 1971 rating 
action, the rating for the veteran's service-connected back 
disability was increased to 40 percent disabling, effective 
from February 1971.  Subsequently, in a June 1984 rating 
decision, the RO increased the rating for this service-
connected disability to 60 percent disabling, effective from 
June 1973.

On June 22, 1989, the RO received correspondence that was 
construed as the veteran's new claim for increased 
compensation benefits.  In these documents, the veteran, 
along with other family members, maintained that an increased 
rating for the veteran's service-connected back disability 
was warranted.  In support of this claim, the veteran 
submitted a January 1989 report of psychiatrist examination.  
This report reveals that the veteran reported injuring his 
back in service.  The veteran complained of having burning 
sharp pains in the back.  He stated that the pain radiated 
through the posterior thighs bilaterally, ending in the 
middle of the thighs.  He related that the pain was provoked 
by bending over, pushing and pulling of objects, lifting, 
prolonged standing, prolonged sitting, driving, walking, 
including walking up and down stairs and over rough or hilly 
terrain, twisting motions of the lower back, and damp or cold 
weather.  The veteran stated that his back was weak and that 
he had difficulty maintaining an upright posture.  Physical 
examination revealed the veteran had limitation of motion of 
the lumbar spine.

Subsequently dated medical reports show that in December 
1990, the veteran was treated due to falling and injuring his 
back.  December 1990 X-ray studies of the back show that the 
veteran had moderate degenerative changes with mild 
compression of T12 and L3 vertebral bodies, unchanged from 
September 1986.  He received follow-up treatment for 
recurrent back pain from December 1990 to February 1991.  
Examinations during this period show that the veteran had a 
decreased range of motion of the lumbar spine and that he had 
tenderness in the lumbosacral spine area.  His reflexes were 
normal and by February 1991, the veteran stated that his back 
symptoms had improved.  He had no muscle spasms or leg length 
discrepancy.  His sensory was intact.  It was reported that 
the veteran had some give away weakness.  The diagnosis 
during this time was degenerative joint disease of the lumbar 
spine.

A March 1991 report shows the veteran participated in a 
chronic pain management program due to back and neck pain.  
He related that his back pain interfered with his ability to 
engage in recreational and occupational activities.  
Additional reports from March 1991, show that the veteran 
took medication due to back pain.

An EMG, dated in February 1992, shows that the veteran had a 
normal study of the lower extremities bilaterally.  It was 
also reported that there was no current evidence of motor 
radiculopathy in the veteran's bilateral lower extremities.

The veteran was admitted to a VA hospital in March 1992 with 
complaints of low back pain.  The veteran stated that the 
pain radiated to the bilateral buttocks and the medial aspect 
of the bilateral lower extremities to the toes.  He reported 
being bedridden approximately eleven days per month secondary 
to intense pain.  The pain was increased with cold and damp 
weather or quick or twisting movements.  It was noted that 
the veteran was overweight.  He wore a lumbar corset for back 
support, and felt that this provided relief.  On examination 
of the spine, it was indicated that range of motion could not 
be tested due to the veteran's fear of increased pain.  
Straight leg raising, supine, was to 20 degrees on the right 
and to 30 degrees on the left, and was limited by back pain.  
Sitting straight leg raising was to 80 degrees, bilaterally, 
and was limited by back pain.  No palpable lumbar paraspinal 
spasms were noted.  The veteran was tender to palpation in 
the mid-line over the L4-S1 Spinous processes.  He had a 
stiff gait pattern secondary to pain.  The diagnoses were 
chronic low back pain and degenerative joint disease and 
degenerative disc disease of the lumbar spine.

When examined by VA in May 1992, the veteran complained of 
pain in the low back radiating to both legs.  He also 
complained of muscle spasms of the low back and legs.  
Physical examination revealed the veteran stood with his hips 
flexed at 15 degrees, both knees flexed at about 20 degrees, 
and both ankles flexed at about 10 degrees.  His gait was one 
in which he took short, careful, slow steps with each foot 
placed flat on the ground.  He could stand on his toes and 
heels for a very short time.  He could not walk on his toes 
and heels.  Squatting was limited to 20 percent of normal 
distance and he complained of pain of the sacrum and lumbar 
spine.  Active flexion of the trunk was limited to 30 degrees 
and there was poor progression of movements of his spine.  
His fingertips missed his toes by 26 inches and he complained 
of low back pain at the sacrum and lumbar spine.  Active 
extension of the trunk was limited to 0 degrees and he 
complained of pains of the lumbosacral area.  Active lateral 
flexion of the trunk each way was limited to 10 degrees and 
he complained of pains in the lumbosacral area.  Active 
rotation of the trunk each way could be carried to 30 degrees 
and he complained of lumbosacral pains.  Straight leg raising 
to 10 degrees and dorsiflexion of the ankle caused low back 
pain bilaterally.  There was tenderness over the lumbar spine 
with palpitation.  X-ray studies of the lumbar spine revealed 
degenerative changes.  The examiner diagnosed fracture T12, 
L3 with compression, and sensory neuropathy upper and lower 
extremities, bilaterally; and degenerative arthritis of the 
thoracic-lumbar spine.  

After the veteran underwent a May 1992 VA examination report, 
the RO received a September 1988 private orthopedic 
examination report.  The report noted that the veteran was 
treated for intermittent severe low back pain which extended 
into both lower limbs.  The pertinent neurological findings 
reveal tenderness of the right and left sciatic notch, along 
with the lumbosacral paraspinal area.  Straight leg raising 
test was approximately 60 degrees, bilaterally.  It was noted 
that a September 1988, MRI revealed disc herniation at L4-5.  
The final conclusion was that the veteran had chronic low 
back pain syndrome, secondary to herniated disc at the L4-L5 
interspace.  Also submitted was a March 1992 examination 
report which showed that range of motion studies could not be 
accomplished secondary to pain.  Straight leg raising was 
positive at 20 degrees on the right and 30 degrees on the 
left.  He had no palpable lumbar paraspinal spasm but he was 
tender to palpitation at L4 to L5.  The diagnosis was chronic 
stable low back pain secondary to degenerative joint disease 
and trauma with compression fracture T12 and L3.  The 
examiner stated that a normal EMG makes radiculopathy 
unlikely.  Also, an August 1993 medical report shows that the 
veteran was treated for back pain.

During a January 1994 RO hearing, the veteran asserted that 
his service-connected back disorder caused pain.  He reported 
his service-connected back disorder interfered with his 
ability to walk, sit or stand for long periods of time.  
During a June 1999 video conference before the Board, the 
veteran was observed wearing a back corset.  The veteran 
testified to the effect that he had low back pain, and that 
he could walk maybe a half a block to a block before sitting 
down and rest.  

A January 2000 VA examination report indicates that in 1953, 
the veteran fractured his back in a fall.  The veteran stated 
that since his injury he had had pain in the low back.  The 
veteran maintains he was totally disabled and unemployable 
since the accident.  The veteran stated that he had constant 
pain in the back for which he took Motrin.  The veteran 
related that he wore a lumbosacral corset daily.  The veteran 
stated that he had weekly exacerbations of back pain that 
would put him in bed.  Physical examination of the back 
revealed his range of motion included forward flexion was 
30/95, bilateral rotation was 20/35, bilateral bending was 
10/40 and extension was 5/35 with verbalization of pain at 
the limits of motion, moderate.  There was visible and 
palpable muscle spasm.  Straight-leg raising was positive on 
both sides.  He had a negative Patrick's maneuver.  The 
veteran was able to squat, but unable to walk on heels and 
toes.  His gait was antalgic and was wide based.  The 
examiner stated that the sensory examination was difficult to 
accomplish due to the veteran's decreased sensation distally 
on light touch and pinprick, patchy in both upper and lower 
extremities.  Deep tendon reflexes were hypoactive 0/4 in 
both upper and lower extremities.  There were no Babinski's 
and Hoffmann reflexes noted.  X-ray studies of the lumbar 
spine revealed an impression of scoliosis and very severe 
osteophytosis throughout the entire lumbar vertebrae worse in 
the L4, L5 did not appear as degenerated.  The examiner, 
based on history, physical examination, available medical 
records, and the most recent MRI of the back, diagnosed post-
traumatic lumbar spondylosis and lumbar spondylosis with L4 
and L5 disc herniation and lower extremity radiculopathy on 
the left secondary to lumbar spondylosis.  In summary, the 
examiner noted that the veteran was hurt in service in 1953 
from a fall from a height and that the veteran had been very 
consistent in his complaints and presentation; and most of 
the previous examinations were compatible with each other.  
The examiner opined that the veteran's current complaints 
were secondary to the original injury sustained in the 
service with progression through the years.


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1  
Separate diagnostic codes identify the various disabilities.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West 13 
Vet. App. 31, 35 (1999).

The veteran contends that his service-connected back disorder 
is more disabling than reflected in the 60 percent rating 
currently assigned.  The record shows that the veteran has 
severe limitation of motion of the lumbar spine, has 
occasional muscle spasms and that he complains of pain and 
radiculopathy of the lower extremities.  He has been 
diagnosed as having fracture of T12, L3 with wedge 
compression, sensory neuropathy upper and lower extremities 
bilaterally, degenerative arthritis of the thoracic-lumbar 
spine, lumbar spondylosis, and L4-L5 disc herniation.

The veteran is currently assigned a 60 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5285, vertebra, fracture 
of, residuals.  Under this code, a 60 percent rating is 
assigned for vertebra fracture residuals without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  A 100 percent rating is assigned for residuals of 
fracture vertebra with cord involvement, bedridden, or 
requiring long leg braces.  The regulations provide that in 
other cases rate in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of vertebral body.  

A review of the evidence for the entire appeal period fails 
to show that the veteran has any cord involvement associated 
with his service-connected back disorder.  Moreover, although 
the record shows that the veteran has episodes where his 
service-connected back disorder causes him to be in bed for 
days, there is no evidence showing that his service-connected 
back disorder results in him being bedridden.  Additionally, 
there is no evidence of a required use of long leg braces.  
Since the veteran's service-connected fracture does not 
involve cord involvement, the fact that he wears a back brace 
is of no consequence in determining whether he meets the 
requirement for the next higher rating of 100 percent under 
Diagnostic Code 5285.  

The Board observes, however, that the veteran has 
demonstrable deformity of the vertebral body as a result of 
his service-connected disability.  X-ray studies of the 
lumbar spine before and during the appeal period show wedge 
compression fracture of T12 and L3 vertebral bodies.  Thus, 
he is entitled to a 10 percent rating to be added to any 
rating assigned under codes pertaining to limitation of 
motion or muscle spasms.  Limitation of motion is a factor 
under Diagnostic Code 5293, intervertebral disc syndrome, 
(See VAOPGCPREC 36-97 (December 12, 1997)).  Diagnostic Code 
5293 is the only code which has the potential to provide a 
rating in excess of 60 percent in association with Code 5285.  
If the veteran meets the requirement for a 60 percent rating 
under Diagnostic Code 5293, he will be assigned the 60 
percent rating plus a 10 percent rating (see Codes 5285-
5293).  Thus, he would be entitled to a 70 percent rating for 
the service-connected back disorder, based a pending claim 
that has remained open since June 22, 1989.

A 60 percent rating is assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71, Code 5293.  The 
findings associated with his service-connected back disorder 
meet the criteria of a 60 percent rating.  In this regard, 
the evidence shows that the veteran has severe limitation of 
motion of the lumbar spine, muscle spasms, severe pain, and 
several neurological findings including diminished reflexes, 
positive straight leg raises, radiating pain, weakness, 
sensory neuropathy of the upper and lower extremities, and 
tenderness of the right and left sciatic notch along the 
lumbosacral paraspinal area.  When examined in January 2000, 
the veteran stated that the he had constant pain in his back.  
The examiner stated that the veteran's complaints, (which 
included constant pain) were secondary to his service-
connected injury.  The medical evidence of record tends to 
support the veteran's assertion that he has constant pain of 
the back.  Thus, it appears that the veteran has little 
intermittent relief of his service-connected back symptoms.  
In light of the medical evidence, the Board finds that the 
criteria for a 60 percent rating under Diagnostic Code 5293 
have been met.  Consequently, a higher rating of 70 percent 
is warranted when taking into consideration the provisions of 
Code 5285 and 5293.  

A review of the record fails to show that the veteran's 
service-connected back disorder meets the criteria for the 
next higher 100 percent schedular rating.  In this regard, 
the Board notes that a 100 percent rating is assigned for 
complete bony fixation (ankylosis of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71, Code 5286.  
While the evidence during the appeal period shows that the 
veteran has severe limitation of motion of the lumbar spine, 
medical reports consistently show that the veteran does in 
fact have motion of the spine.  There is no evidence of 
complete bony fixation.  Therefore, the next higher 100 
percent rating is not warranted under Code 5286.

There are no applicable diagnostic codes which will provide a 
rating in excess of 70 percent for the service-connected back 
disorder.  Thus, the Board must find that the preponderance 
of the evidence is against the claim for a rating in excess 
of 70 percent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

In sum, the Board observes that the medical evidence during 
the appeal period beginning in June 1989 supports an 
increased rating to 70 percent for the service-connected back 
disorder.  The veteran, however, is not entitled to a rating 
in excess of 70 percent.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an increased rating to 70 percent for residuals of 
a fracture at T12 and L3 vertebrae, with lumbar disc disease 
and arthritis, is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

